DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant argues that the amended claim is in condition for allowance.
In response, the Applicant is herein referred to the new rejection using the prior art of Aldasouqi et al.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1,17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aldasouqui et al. (US 2017/0231871).
Regarding Claim 1, Aldasouqi discloses a pill dispenser comprising: a case (12,32) having a dispensing hole (36) formed on a bottom of the case (12); a pill storage plate (14) pivotally mounted in the case (14,32) and having multiple pill chambers (24) annularly arranged around a pivot between the pill storage plate (14) and the case (14,32); each one of the pill chambers (24) selectively aligned to and communicating with the dispensing hole (36) during the pivoting of the pill storage plate (14); a turning assembly (174) mounted in the case and being capable of turning the pill storage plate (14); and an operation assembly (72) having a pushing lever (72) located outside of the case (14,32) and pivotally mounted in the case (14,32); the pushing lever (72) being configured to be pushed by a user; and an actuating unit (76) located inside the case (14,32) and fixed to the pushing lever (72); wherein when the pushing lever (72) is pushed to pivot relative to the case (14,32), the actuating unit (76) pushes the turning assembly (174) and then the turning assembly (174) turns the pill storage plate (14) to make one of the pill chambers align to and communicate with the dispensing hole (36).
Regarding Claim 17, Aldasouqi discloses wherein the pushing lever (72) extends to below the dispensing hole (36) and is aligned to the dispensing hole (36).


Allowable Subject Matter
Claims 2-16,18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYODEJI T OJOFEITIMI/Examiner, Art Unit 3651                                                                                                                                                                                                        
/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651